CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 1 of 8




                          EXHIBIT B
CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 2 of 8




                          EXHIBIT B
CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 3 of 8




                          EXHIBIT B
CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 4 of 8




                          EXHIBIT B
CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 5 of 8




                          EXHIBIT B
CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 6 of 8




                          EXHIBIT B
CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 7 of 8




                          EXHIBIT B
CASE 0:20-cv-02049-MJD-TNL Doc. 1-2 Filed 09/24/20 Page 8 of 8




                          EXHIBIT B
